           Case 4:21-cv-01014-MWB Document 1 Filed 06/08/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF
                               PENNSYLVANIA

LOIS HASSINGER,                            )
                                          )    Civil Action No.
              Plaintiff,                  )
                                          )
      v.                                  )    JURY TRIAL DEMANDED
                                          )
MOUNT NITTANY MEDICAL                     )
CENTER,                                   )
                                          )
               Defendant.                 )

                               CIVIL COMPLAINT

      Plaintiff, Lois Hassinger, by undersigned counsel, files this Civil Complaint

and in support alleges the following:

                                   I. Jurisdiction

      1.      The jurisdiction of this Court is invoked pursuant to Section 7 of the

Age Discrimination in Employment Act                       , 29 U.S.C. §626(c)(1); 28

U.S.C. §§1331 and 1343(a)(4) as well as Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-5.

      2.       Plaintiff has satisfied all procedural and administrative requirements

necessary under Title VII and the ADEA in that:

               a.     On October 15, 2020, Plaintiff filed a timely charge alleging age and

                      gender discrimination with the Equal Employment Opportunity
           Case 4:21-cv-01014-MWB Document 1 Filed 06/08/21 Page 2 of 8



                    Commission (EEOC) and cross filed with the Pennsylvania

                    Human Relations Commission;


              b.    On March 19, 2021, The EEOC issued a Notice of Right to Sue;

                     and

              c.    The Complaint was filed within 90 days of receipt of that Notice.


                                     II. The Parties

      3.      Plaintiff, Lois Hassinger is an adult individual who resides at 2016 Old

220 Road, Howard, Centre County, PA 16841. She is 60 years old and female.

      4.      Defendant, Mount Nittany Medical Center                              , is

incorporated in Pennsylvania with a registered place of business at 1800 East Park

Avenue, State College, PA 16803.

      5.      At all times relevant to this case, Defendant had twenty (20) or more

employees and was an employer within the meaning of the Age Discrimination in

Employment Act, 29 U.S.C. §630(b) and Title VII, 42 U.S.C. §2000e(b).

      6.      At all times relevant to this case, Defendant acted or failed to act by and

through the duly authorized agents, servants, and employees, who conducted

themselves within the scope and course of their employment.




                                            2
           Case 4:21-cv-01014-MWB Document 1 Filed 06/08/21 Page 3 of 8



                                III. Factual Background

      7.      Hassinger worked for Defendant from 1994 until June 3, 2020. She last

held the position of Clinical Supervisor of the Endoscopy Center.

      8.      In 2016, Plaintiff began reporting to a new Director of Surgical Services

              , who made her work life more challenging.

      9.       In response, Hassinger applied for an open nursing position that would

have placed her under new supervision and taken her out of her supervisory role.

      10.      Out of respect, Hassinger informed the Director that she bid on the

open position.

      11.      The Director           you                     the position was pulled

shortly thereafter.

      12.      In April 2020, the Director was promoted to Chief Human Resources

Officer.

      13.      In May 2020, Defendant announced a Reduction in Force              .

      14.      As part of the RIF, supervisor positions were reclassified as manager

positions and the existing supervisors were required to apply and interview if they

wished to remain in their supervisory roles.

      15.      Plaintiff applied for numerous manager positions, including

Endoscopy Manager.

                                            3
        Case 4:21-cv-01014-MWB Document 1 Filed 06/08/21 Page 4 of 8



      16.    Plaintiff was well-qualified for the position as she fulfilled most of the

requirements listed in the job description, had zero negative performance

evaluations, and included several letters of recommendation from Geisinger and

Hershey physicians.

      17.                           consisted of only scripted questions, none of

which were related to the Endoscopy Center.

      18.    On June 3, 2020, Plaintiff was notified that she was not selected for

any of the newly created manager positions. Despite her long, successful tenure

Plaintiff was not even offered a staff position and her employment was terminated.

      19.    Based upon information and belief, other employees who had their

positions eliminated were permitted to continue working and bid on open positions.

      20.    The person selected for the Endoscopy Manager position is a

substantially younger male with no prior endoscopy experience.

      21.    When discuss                                                  one of the

doctors who was involved in the interview process

in with the new to other staff members.

      22.    In August of 2020, just two months after her termination, Defendant

began advertising with multiple staffing agencies for an endoscopy nurse. A

position that Plaintiff was qualified and willing to work.

                                          4
        Case 4:21-cv-01014-MWB Document 1 Filed 06/08/21 Page 5 of 8




                                          Count I
                                          ADEA

      23.    Plaintiff incorporates by reference the allegations in paragraphs 1

through 22 as if fully restated herein.

      24.    Defendant fired Hassinger because of her age, in violation of the Age

Discrimination in Employment Act, 29 U.S.C. §623(a)(1).

      25.                  violation of the ADEA was willful.

      WHEREFORE, Hassinger demands judgment as follows:

             a.     That Defendant be ordered to reinstate Plaintiff into the position

                    she occupied prior to              discriminatory actions, together

                    with all benefits incident thereto, including, but not limited to

                    wages, benefits, training and seniority;

             b.     That Defendant be required to compensate Plaintiff for the full

                    value of wages she would have received had it not been for

                                                                     interest until the

                    date Plaintiff is offered employment into a position substantially

                    equivalent to the one which Plaintiff occupied at the time of her

                    termination;

             c.     That Defendant be required to reinstate                   pension

                    standing, including an uninterrupted reinstatement of her
                                             5
         Case 4:21-cv-01014-MWB Document 1 Filed 06/08/21 Page 6 of 8



                     seniority and vesting;

              d.     That Defendant be required to provide Plaintiff with front pay in

                     the event reinstatement is not feasible;

              e.     That Defendant be required to compensate Plaintiff for lost

                     benefits, including profit sharing and/or pension benefits until

                     Plaintiff's normal retirement date;

              f.     That a final judgment in favor of Plaintiff and against Defendant

                     be entered for liquidated damages in an amount equal to the

                     amount of wages due and owing Plaintiff as provided by 29

                     U.S.C. §§626(b) and 216(b);

              g.     That Defendant be enjoined from discriminating against Plaintiff

                     in any manner that violates the ADEA;

              h.     That Plaintiff be awarded against Defendant the costs and

                     expenses of this litigation and a reasonable attorney fee; and

              i.     That Plaintiff be granted such further legal and equitable relief as

                     the Court may deem just and proper.

                                       Count II
                          Title VII: Sex Discrimination

       26.     Plaintiff incorporates by reference the allegations in paragraphs 1

through 25 as if fully restated herein.

                                              6
         Case 4:21-cv-01014-MWB Document 1 Filed 06/08/21 Page 7 of 8



       27.    Defendant fired Hassinger, and otherwise discriminated against her in

the terms, conditions, and privileges of employment because of her sex, in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e-2(a)(1).

       28.

reckless indifference to            federally protected right to not be discriminated

against because of her sex.

       29.    As a direct and proximate result of              discharge of Hassinger

because of her sex, she has suffered emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of her life, and other non-pecuniary losses.



        WHEREFORE, Hassinger demands judgment against Defendant and the
        following relief:

              a.     That the Court enter a judgment declaring               actions to

                     be unlawful and in violation of Title VII;

              b      That Defendant be ordered to reinstate Plaintiff and provide her

                     accumulated seniority, fringe benefits and all other rights;

              c.     That Defendant be required to compensate Plaintiff for the full

                     value of wages she would have received had it not been for

                                                    of Plaintiff, with interest from the

                     date of discharge, in addition to reimbursement for lost pension,

                                           7
Case 4:21-cv-01014-MWB Document 1 Filed 06/08/21 Page 8 of 8



          social security, experience, training opportunities and other

          benefits;

    d.    That the Court award Plaintiff compensatory damages as a result

                                               VII;

    e.    That the Court award Plaintiff punitive damages;

    f.    That Defendant be enjoined from retaliating against Plaintiff in

          any manner that violates Title VII;

    g.    That Plaintiff be awarded against Defendant the costs and

          expenses of this litigation and a reasonable attorney fee; and

    h.    That the Court grant Plaintiff additional relief as may be just

          and proper.


                                    Respectfully submitted,

                                    EDGAR SNYDER & ASSOCIATES

                                    /s/ Ryan M. Carroll,Esq.
                                    Ryan M. Carroll
                                    Pa. I.D. No. 205851
                                    rcarroll@edgarsnyder.com
                                    600 Grant Street
                                    10th Floor, U.S. Steel Tower
                                    Pittsburgh, PA 15219
                                    Telephone: (412) 394-4496
                                    Facsimile: (412) 391-7032

                                    Attorney for Plaintiff

                                8
